Electronically Filed
                                                     Supreme Court
                                                     SCWC-14-0001356
                                                     26-OCT-2017
                                                     12:34 PM
                        SCWC-14-0001356

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    BANK OF AMERICA, N.A.,
                Respondent/Plaintiff-Appellee,

                              vs.

                      MICHAEL JEAN PANZO,
                Petitioner/Defendant-Appellant,

                              and

              EWA BY GENTRY COMMUNITY ASSOCIATION,
                 Respondent/Defendant-Appellee.
             (CAAP-14-0001356; CIV. NO. 13-1-0152)

---------------------------------------------------------------

                    BANK OF AMERICA, N.A.,
                Respondent/Plaintiff-Appellee,

                              vs.

                      MICHAEL JEAN PANZO,
                Petitioner/Defendant-Appellant,

                              and

              EWA BY GENTRY COMMUNITY ASSOCIATION,
                 Respondent/Defendant-Appellee.
             (CAAP-15-0000660; CIV. NO. 13-1-0152)


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Michael Jean Panzo’s

application for writ of certiorari, filed on September 13,    2017,

is hereby rejected.

           DATED:   Honolulu, Hawai#i, October 26, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2